Order issued April 15, 2014




                                       In The
                               Court of Appeals
                                     For The
                          First District of Texas
                                   ____________

                               NO. 01-13-00632-CR

                         ISRAEL CASTILLO, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 8
                              Harris County, Texas
                          Trial Court Case No. 1863072



                              ABATEMENT ORDER

      The reporter’s record in this case was due October 30, 2013. See TEX. R. APP. P.
35.1. On November 7, 2013, this court ordered Sondra Humphrey, the court reporter,
to file the record within 30 days. On January 16, 2014, Humphrey filed a motion for
extension of time to file the record which was granted to February 14, 2014, with no
further extensions to be granted. On February 25, 2014, Humphrey filed another
motion for extension of time to file the record which was denied, and Humphrey was
ordered to file the reporter’s record within 10 days of the order, or this court may require
Humphrey to appear and show cause why the record has not been filed. The record has
not been filed with the court.

       In cause number 01-13-00227-CR, Washington v. State, this Court ordered
Humphrey to appear and show cause as to why she had not filed the reporter’s record in
this Court. On March 26, 2014, Humphrey failed to appear as noticed. Humphrey has
also failed to file reporter records in cause numbers 01-13-00633-CR, Matamoros v.
State, 01-13-00896-CR, Bankett v. State, and 01-13-01048-CR, Acosta v. State.

       The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See TEX. R. APP. P. 35.3(c). Because the reporter’s record has not
been filed timely as ordered in this cause and because Humphrey is delinquent on the
matters listed above, we issue the following order.

       We direct the judge of the County Criminal Court at Law No. 8 to conduct a
hearing at which Sondra Humphrey, a court reporter, appellant’s counsel, and
appellee’s counsel shall participate (a) to determine the reason for failure to file the
record, (b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether Sondra Humphrey should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare a
record, in the form of a reporter’s record, of the hearing. The judge shall make findings
of fact and conclusions of law, and shall order the trial court clerk to forward to this
Court a supplemental clerk’s record containing the findings and conclusions.             The
hearing record and supplemental clerk’s record shall be filed with the Clerk of this Court
within 30 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate
the appeal on its own motion. If Humphrey files the record prior to the date set for the
hearing, the appeal will be reinstated and the trial court need not hold a hearing.

                                      PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.